DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17277951 received on 6/21/2022. Claims 3 and 5 are cancelled. Claims 1, 4 and 6-8 are amended. Claims 2 and 9-15 are previously presented. Claims 1-2, 4, 6-15 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 6/21/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4, 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a light emitting device for optically reproducing a coded information, with a plurality of optical components, each of the components being configured to emit light, and the combination of light being emitted by the optical components provides a coded information, wherein the optical components are configured such that the optical components emit light when excited or pumped with light from an external light source, wherein the optical components each comprise an optoelectronic component, and wherein the light emitting device comprises at least one photodiode configured to convert light into an electric current that serves to supply power to the optoelectronic components (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887